DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (hereinafter “Peng”), US Pub. No. 2018/0211633.
Regarding claim 1, Peng teaches a drive method of a display panel (fig. 1), comprising: dividing sub pixels of the display panel into a plurality of sub pixel groups, each sub pixel group comprising the same quantity of color sub pixels (fig. 1, pixel unit 10); for each of the sub pixel groups, respectively adjusting a gamma value of a curve of brightness of each color sub pixel 
Regarding claim 2, Peng teaches wherein the step of respectively adjusting the gamma value of the curve of brightness of each color sub pixel changing with a drive voltage comprises: acquiring a difference curve between a curve of brightness of each type of color sub pixel changing with a drive voltage at a front view angle and a curve of brightness of each type of color sub pixel changing with a drive voltage at a side view angle (fig. 2 and accompanying text); and adjusting the gamma value of a corresponding color sub pixel in the sub pixel group according to the difference curve ([0031-0035]).
Regarding claim 11, it is a drive device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 12, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (see above), in view of Kim et al. (hereinafter “Kim”), US Pub. No. 2016/0042711.

However, in the same field of endeavor, Kim teaches a gamma adjusting display apparatus that includes filtering ([0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Peng to include the feature of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with enhanced luminance.
Allowable Subject Matter
Claims 3-8, 10, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “setting different drive voltage intervals according to the difference curve, and setting a set gamma value corresponding to each drive voltage interval; and acquiring the drive voltage interval where a quantity of drive voltages distributed is greater than a set threshold, and setting the set gamma value corresponding to the acquired drive voltage interval as the gamma value of the corresponding color sub pixel in the sub pixel group.”
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests that specific elements comprising the specific method steps included in independent claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622